Citation Nr: 1531117	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 1986, and from February 1988 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and a 10 percent rating for herniated disc L5-S1, effective September 1, 2006.     

In July 2013, noting that the Veteran, in a June 2013 informal hearing presentation, stated that his service-connected back disability rendered him unable to work, assumed jurisdiction over a claim for total disability based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded this issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  At an August 2014 VA examination, the Veteran reported that he last worked as a semi-truck driver in 2013 and that he has been unemployed since.

The record includes an August 2011 letter from VA's Vocational Rehabilitation and Employment (VR&E) department stating that the Veteran's application for services had been denied.  As any records considered by VA's VR&E department may be relevant to the Veteran's current claim, as both issues focus on the impact the Veteran's service-connected disabilities has on his ability to find and maintain employment, the Veteran's complete VR&E file must be requested on remand.

Additionally, as the Veteran has reported being unemployed for approximately two years, on remand, the AOJ should ask the Veteran if he has applied for Social Security Administration (SSA) disability benefits.  If so, these records should also be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA Vocational Rehabilitation and Employment file and associate these records with his claims file.  If the records are unavailable or do not exist, this must be documented in the claims file.

2.  Ask the Veteran if he has applied for Social Security Administration (SSA) disability benefits.  If the Veteran responds in the affirmative, or if any other evidence of record indicates that the Veteran applied for SSA disability benefits, the AOJ must request from SSA all records related to any such application filed by the Veteran.  If the records are unavailable or do not exist, this must be documented in the claims file.

3.  After conducting any other development deemed necessary, readjudicate the issue on appeal.  If the complete benefits sought are not granted, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




